Martin, J.,

delivered the opinion of the court:
The defendants are appellants from a judgment against them as sureties of one Doorman, for the sum of four hundred dollars, advanced to him by the plaintiffs on account of work done, or to be done, on the Poydras Market, on the 20th July, 1838.
*168There is an admission in the record, that on the first of August following, the plaintiffs paid to Doorman four hundred dollars “for work done on the Poydras Market.”
If between these two dates, Doorman performed work on the Poydras Market of the value of four hundred dollars, he was thereby released from his obligation to account for the money advanced him; and the obligation of his sureties vanished with that of their principal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled and reversed ; and that ours be for the defendants, with costs in both courts.